Opinion issued April 28, 2020




                                        In The

                                  Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                  NO. 01-20-00278-CV
                            ———————————
              IN RE CHB HOSPITAL BELLAIRE, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, CHB Hospital Bellaire, LLC, has filed a petition for a writ of

mandamus challenging the trial court’s March 13, 2020 order denying relator’s

“Motion to Stay Litigation.”1,2




1
      The underlying case is Seketa Johnson v. CHG Hospital Bellaire, LLC, Cause No.
      2019-58375, pending in the 157th District Court of Harris County, Texas, the
      Honorable Tanya Garrison presiding.
      We deny the petition. We dismiss all pending motions as moot.

                                     PER CURIAM
Panel consists of Justices Lloyd, Landau, and Countiss.




2
      Relator asserts in its petition for writ of mandamus that it seeks relief from the trial
      court’s denial of relator’s “motion to stay litigation and compel arbitration” but the
      order attached to the petition does not refer to a motion to compel arbitration.

                                             2